DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
Acknowledgements
	The drawing objections made in the final office action have been vacated because of the amendments to the claims deleting the “annular” limitation.
	The 112 rejection made in the final office action is vacated as well for the same reason.
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:
On line 2 of claim 3, “the second cap” should read “the cap body” to provide proper antecedent basis.
On line 2 of claim 10, “first” should be deleted since it is not previously used in independent claim 1 in description of the sharpened end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is unclear if the limitation “the distal end” on line 9 is referring to the previously recited “distal end” of the “cap body” or the “distal end” of “each rib”.  For the purposes of this action, the latter interpretation is assumed since this interpretation aligns with the original disclosure.  The examiner suggests amending the claim along the lines of: “wherein each rib comprises a rib distal end and a rib proximal end” and then using the antecedent basis terms, “the rib distal end” and “the rib proximal end”. 
Claim 15 is rejected for the same reason.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 5,147,325; hereafter Mitchell) in view of Barrelle et al. (EP2671606; hereafter Barrelle).
In regard to claim 1, Mitchell discloses a medical injector (10, 11; see Figs 1-9) comprising: a housing (14); a needle (12) extending from the housing, the needle having a sharpened end (19); a first cap (29) covering the sharpened end of the needle; and a second cap (10) covering at least a part of the first cap, the second cap comprising: a cap body (36) having a distal end (39), a proximal end (38), and an interior wall (41); a plurality of ribs (42), wherein each rib comprises a distal end and a proximal end, wherein each rib extends longitudinally along the interior wall and inwardly from the interior wall between the distal end and the proximal end (see Figures 4-5), wherein each rib comprises a tapered surface (44) at the proximal end thereof for aiding the second cap in receiving the first cap; wherein the plurality of ribs (42) of the second cap are engaged with the first cap such that removal of the second cap via a 
Mitchell fails to expressly disclose “a first wing flange extending from the distal end of the cap body in a first direction; and a second wing flange extending from the distal end of the cap body in a second direction different from the first direction” as is recited in claim 1.
Barrelle discloses a second cap (20) for removing a first cap (10), the second cap (20) comprising a first wing flange (30; left side) extending from the distal end of the cap body in a first direction; and a second wing flange (30; right side) extending from the distal end of the cap body in a second direction different from the first direction (see Figure 5), wherein each of the first wing flange and the second wing flange comprise a curved proximally directed (32) surface and a flat distally directed surface (34). The first wing flange and the second wing flange allow the operator to firmly grasp the second cap to remove the first and second cap from the needle. See Figures 7-10 and respective portions of the specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitchell with the first and second wing flanges of Barrelle in order to provide a grasping means on the Mitchell device thereby aiding in removal of the needle caps.
In regard to claim 2, Mitchell discloses wherein the second cap engages the first cap via a friction fit (see col. 9, lines 45-53, col. 10, lines 43-59, col. 12, lines 4-10).

In regard to claim 4, Mitchell discloses wherein the plurality of ribs (42) are adapted to frictionallv engage the first cap (see col. 9, lines 45-53, col. 10, lines 43-59, col. 12, lines 4-10).
In regard to claim 8, Mitchell discloses wherein the first cap (29) comprises a first material and the second cap (10) comprises a second material, wherein the first material is different from the second material (see col. 7, line 67- col. 8, line 1; col. 8, lines 55-63).
In regard to claim 9, Mitchell discloses wherein the second material is harder than the first material (see col. 7, line 67- col. 8, line 1; col. 8, lines 55-63).
In regard to claim 10, Mitchell discloses wherein the first cap comprises an elastomeric sleeve (29 is made of rubber) disposed over at least the sharpened end (19) of the needle (12).
In regard to claim 11, Barrelle teaches wherein the first and second wing flanges (30) extend from opposing sides of the cap body (one from the left; one from the right).
In regard to claim 12, Barrelle discloses wherein the first and second wing flanges (30) each comprise a curved proximally directed surface (32; see par. [0010]).
In regard to claim 13, Barrelle discloses wherein the first and second wing flanges (30) each comprise a substantially flat distally directed surface (34; see par. [0010]).

In regard to claim 15, see the rejection of claim 1.
In regard to claim 18, see the rejection of claim 4.
In regard to claim 19, Mitchell discloses wherein, with the plurality of ribs (42) of the cap body engaged with the needle cap (29), the cap remover disengages the needle cap from the needle upon application of a distally-directed force on the cap remover (see col. 9, line 38- col. 10, line 30, and col. 12, lines 32-40).
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell in view of Barrelle and further in view of Hake (US 5,141,500).
Mitchell and Barrelle, in combination, teach all of the limitations recited in the independent claim but fail to teach a window is defined through a sidewall of the second cap for visually viewing engagement of the second cap with the first cap as is recited in claim 7 or a viewing window extending through a portion of the cap body as is recited in claim 20.
Hake discloses an analogous needle protection system comprising a protective needle guard (14) for covering a needle. In some embodiments, Hake discloses that the sleeve could be made of opaque materials except for a window or slot which allows the syringe to be seen through the sleeve (see col. 6, lines 42-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mitchell and Barrelle with the window of Hake in order to provide the ability to see internal components of the system during use. A window provided on the second cap of the .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,220,157 in view of Mitchell.
Claims 1 and 15 are substantially similar to patented claim 4 except that the instant claims recite that the ribs (equal to the patented protrusions) (1) comprise a distal end and a proximal end, wherein each rib extends longitudinally along the interior wall and inwardly from the interior wall between the distal end and the proximal end, and wherein each rib comprises a tapered surface at the proximal end and the instant claims further recite (2) a distally directed force for removal of the caps.  Mitchell discloses a plurality of ribs (42), each rib comprising a proximal and distal end (see Figure 5), each rib extends longitudinally along the interior and inwardly from the interior (see Figures 4-5), and wherein each rib has a tapered surface (44) at the proximal end and Mitchell further teaches a distally directed force for removal of the cap (see col. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783